Energizer Holdings, Inc. 533 Maryville University Dr. St. Louis, MO63141 FOR IMMEDIATE RELEASE July 30, 2008 Company Contact: Jacqueline E. Burwitz Vice President, Investor Relations 314-985-2169 ENERGIZER HOLDINGS, INC. ANNOUNCESTHIRD QUARTER RESULTS St. Louis, Missouri, July 30, 2008 – Energizer Holdings, Inc., [NYSE: ENR], today announced results of its third quarter ended June 30, 2008.Net earnings for the quarter were $66.7 million, or $1.13 per diluted share, versus net earnings of $62.5 million, or $1.06 per diluted share in the third fiscal quarter of 2007.The current quarter includes an after-tax expense of $1.9 million, or $0.03 per diluted share, related to Playtex integration costs and a $4.0 million expense for income taxes, or $0.07 per diluted share, to adjust prior year tax accruals.Last year’s third quarter included a favorable adjustment of $7.8 million, or $0.13 per diluted share, related to previously unrecognized tax benefits associated with prior years’ foreign losses and a reduction of prior year tax accruals, partially offset by a charge of $2.3 million, after-tax or $0.04 per diluted share, for restructuring projects in Europe. “General economic conditions continue to impact our battery business, and it remains to be seen if category softness will impact the upcoming holiday season,” said Ward Klein, Chief Executive Officer.“Within Personal Care, Wet Shave showed good growth behind the Quattro family of products, which was due in part to new product introductions earlier this year.In addition, we are pleased with Playtex’s solid business performance given our significant integration efforts, which remain on schedule.Finally, we were able to make good progress on reducing our leverage ratio and expect to be under 3.5 by the end of calendar 2008, if not sooner. ” As previously noted, Energizer’s business and financial results are now reported in two segments:Household Products and Personal Care.For the current quarter, total net sales increased $266.7 million, or 33%, to $1,066.7 million, due primarily to the acquisition of Playtex on October 1, 2007, which added $246.0 million to net sales for the quarter.Net sales in the legacy Personal Care business increased $31.4 million while net sales in the Household Products business declined $10.7 million.Segment profit increased $49.7 million, or 40%, to $172.7 million.On a constant currency basis, sales increased $225.2 million and segment profit increased $30.8 million.General corporate and other expenses decreased $3.7 million and interest and other financing costs increased $26.4 million. The inclusion of Playtex’s results net of the incremental interest expense associated with the financing of the acquisition increased diluted earnings per share by $0.19 in the quarter, which includes integration costs of $0.03 per diluted share. For the nine months ended June 30, 2008, net earnings were $230.2 million, or $3.90 per diluted share, compared to net earnings of $251.4 million, or $4.30 per diluted share, in the same period last year.Included in the current nine month results are an after-tax expense of $16.5 million, or $0.28 per diluted share, related to the write-up and subsequent sale of inventory purchased in the Playtex acquisition, integration and other realignment costs of $10.0 million, after-tax, or $0.17 per diluted share, and the aforementioned unfavorable income tax accrual adjustment of $4.0 million, or $0.07 per diluted share.Included in the prior year nine months were charges of $7.6 million, after tax, or $0.13 per diluted share for restructuring projects in
